Citation Nr: 9934643	
Decision Date: 12/13/99    Archive Date: 12/16/99

DOCKET NO.  96-05 274	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for 
bronchial asthma.  

2.  Entitlement to a rating in excess of 10 percent for 
status post fracture, left clavicle with nerve damage.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

T. Robinson, Associate Counsel


INTRODUCTION

The veteran had active service from June 1993 to March 1995.

This matter comes before the Board of Veterans' Appeals 
(Board) from a July 1995 rating determination of a Department 
of Veterans Affairs (VA) Regional Office (RO) which granted 
service connection for bronchial asthma and assigned a 10 
percent disability rating and granted service connection for 
status post left clavicle with hypoesthesia of left thumb and 
half of left index finger (minor) and assigned a 
noncompensable evaluation.  The grants of service connection 
and the evaluations were effective April 1, 1995, the day 
following the veteran's separation from service.

After the veteran perfected his appeal, in an August 1998 
rating decision, the RO increased the veteran's status post 
fracture, left clavicle with hypoesthesia, left thumb and 
half of the index finger to 10 percent disabling effective 
April 1, 1995.  However, this was not a full grant of the 
benefit sought on appeal because a higher disability rating 
is available under Diagnostic Codes 5203-8515.  On a claim 
for an original or increased rating, the appellant will 
generally be presumed to be seeking the maximum benefit 
allowed by law; thus, it follows that such a claim remains in 
controversy where less than the maximum available benefit is 
awarded.  AB v. Brown, 6 Vet. App. 35 (1993). Therefore, this 
issue remains before the Board. 


FINDINGS OF FACT

1.  The veteran's bronchial asthma is manifested by paroxysm 
of asthmatic type breathing occurring several times a year 
with no clinical findings between attacks.  

2.  The veteran failed without good cause to report for 
pulmonary function testing necessary to evaluate his claim.

3.  The veteran's status post fracture, left clavicle with 
nerve damage is manifested by some diminution of pinprick 
sensation in the left thumb and index finger and productive 
of no more than mild functional impairment.  


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 10 
percent for bronchial asthma have not been met during any 
period since the effective date of the grant of service 
connection.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§§ 3.655, 4.1, 4.97 Diagnostic Code 6602 (1995 & 1999).

2.  The criteria for a disability rating in excess of 10 
percent for status post fracture, left clavicle with nerve 
damage (minor) have not been met during any period since the 
effective date of the grant of service connection.  38 
U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Codes 5203, 8515 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

The veteran's examination for enlistment into service dated 
in July 1992 noted a history of fracture, left clavicle with 
bone bulging.  X-ray taken in 1993 noted a healed fracture, 
left clavicle.  In June 1994, the veteran fell down on his 
left shoulder.  X-rays taken in August 1994 showed a 
transverse fracture through the junction of the middle and 
distal thirds left clavicle, which was noted to be old.  Also 
in August 1994, the veteran was diagnosed with mild brachial 
plexus compression and radial nerve compression related to 
the fracture of the left clavicle.  In November 1994, the 
veteran was treated for exercise induced asthma.  Pulmonary 
function testing was normal.  The veteran was given a Medical 
Board Examination, which determined that bronchial asthma did 
not exist prior to service.  The veteran was placed on high 
dose inhaled corticosteroids with continued symptoms.  
Subsequently, he was discharged from service due to his 
asthma disability.  

The veteran was accorded a VA examination in July 1995.  At 
that time, he reported treatment with a bronchodilator in 
inhalation form.  His primary symptomatology was occasional 
dyspnea induced by exercise, wheezing, and coughing.  He also 
complained of slight discomfort in the left shoulder with 
occasional numbness and tingling of his thumb and index 
finger.  

On examination, normal respiratory excursion and normal 
bronchovesicular sounds was noted.  There were no audible 
rales, wheezes, or rhonchi noted.  The diagnosis was history 
of bronchial asthma under treatment.  

On examination of the left shoulder, there was gross 
deformity of the left clavicle with angulation.  Range of 
motion of the left shoulder appeared to be normal albeit 
discomfort.  The muscle tone in both upper extremities 
appeared to be within normal limits.  There was diminution of 
the vibratory sensation of the left thumb and half of the 
left index finger in comparison to the right.  The grip of 
both hands appeared "adequate."  The rest of the 
musculoskeletal system was within normal limits.  The 
diagnosis was history of fracture of the left clavicle, 
remote, symptomatic, manifested by hypoesthesia of the left 
thumb and half of the left index finger.  

Private medical records dated in October 1995 show that the 
veteran was seen with reported complaints of intermittent 
wheezes and dyspnea.  It was noted that he used his inhaler 
more frequently.  There were no abnormal findings noted on 
examination.  The diagnosis was bronchial asthma, extrinsic.  

Private medical records dated from April to July 1996 show 
that the veteran was seen with complaints of left arm pain, 
pain into the hand, radial nerve pain, and chest pain asthma.  
The objective findings were a painful decreased cervical 
range of motion, myospasm of the cervical spine, which was 
painful to palpation.  X-rays showed loss of cervical 
lordosis with extension malposition at C5.  The diagnoses 
included displacement of cervical intervertebral disk without 
myelopathy, compression of spinal nerve root, cervical 
radiculitis and brachial radiculitis, and brachial neuralgia, 
intersegmental dysfunction.

The veteran was accorded a personal hearing in June 1996.  At 
that time, he testified that he was employed as a cooked in a 
restaurant and experience trouble lifting objects, especially 
objects over his head.  He reported pain and weakness in the 
left shoulder.  He reported treatment with a chiropractor.  
He also reported relief with over the counter medications 
including Ibuprofen.  He reported that lying on his left side 
caused pain and that his shoulder had occasionally gone numb.  
He reported that he experienced wheezing after steps and 
occasionally woke up during the night with wheezing and 
tightness of the chest and coughing.  He reported that he 
used an inhaler on a daily basis and Proventil as needed.  He 
reported that his asthma was aggravated by cold weather.  

The veteran was accorded a VA examination in December 1997.  
At that time, he reported that during a training exercise he 
fell directly on his left shoulder in the sand.  He 
experienced pain in the left shoulder and left clavicle after 
the fall.  Also after the fall he developed paresthesia in 
the left deltoid area and in the left hand.  He reported 
symptoms of paresthesia in the left thumb and index finger 
and over the left deltoid muscle.  The paresthesia was 
present at all times and aggravated by activities such as 
walking around for a long period of time.  He reported that 
his left arm was weaker than the right.  He also reported 
some tightness about the left shoulder joint.  On 
examination, there was a fracture deformity of the left 
clavicle noted.  There was no swelling or instability of the 
left clavicle.  The veteran was able to demonstrate full 
range of motion of the left and right shoulder actively.  
Strength testing revealed that the biceps, triceps, forearms 
and hand motor strength appeared normal.  The speed of motion 
appeared to be within normal limits in both the left and 
right shoulder.  The veteran was able to complete ten push-
ups with full range of motion albeit subjective complaints of 
some tightness developing in the left shoulder.  

On neurological examination, normal strength in the left and 
right upper extremity was noted.  Deep tendon reflexes were 
hypoactive in both upper extremities.  There were no 
pathologic reflexes with equal reflexes in both upper 
extremities.  There was some diminution of pinprick sensation 
in the left thumb and index finger and over the left deltoid.  
The diagnoses were fracture, left clavicle 1992; unconfirmed 
but clinical diagnosis of recurrent fracture, left clavicle 
1994; brachial plexus neuritis, left upper extremity, 
secondary to fall in 1994.  

The veteran also reported that he developed asthma in 1994.  
He reported that his asthma was induced by exercise with 
intermittent wheezes in the middle of the night.  It was 
noted that the veteran was quite healthy, he lifted free 
weights up to 120 to 130 pounds and ran one mile a day.  The 
veteran reported the use of an inhaler after running.  Chest 
X-ray showed no acute cardiopulmonary disease.  It was noted 
that the veteran did not show for pulmonary function test.  
The diagnosis was exercise-induced asthma.  

Pertinent Law and Regulations

The appellant's claim is well grounded.  38 U.S.C.A. 
§ 5107(a); Murphy v. Derwinski, 1 Vet. App. 78 (1990).  A 
veteran's assertion that the disability has worsened serves 
to render the claim well grounded.  Proscelle v. Derwinski, 2 
Vet. App. 629 (1992).  In the instant case the veteran is 
technically not seeking an increased rating, since his appeal 
arises from the original assignment of a disability rating.  
However, when a veteran is awarded service connection for a 
disability and subsequently appeals the initial assignment of 
a rating for that disability, the claim continues to be well 
grounded.  Shipwash v. Brown, 8 Vet. App. 218, 224 (1995); 
see also Fenderson v. West, 12 Vet. App. 119 (1999).

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4 (1999).

When a question arises as to which of two ratings apply under 
a particular diagnostic code, the higher evaluation is 
assigned if the disability more closely approximates the 
criteria for the higher rating.  38 C.F.R. § 4.7.  
Additionally, after careful consideration of the evidence, 
any reasonable doubt remaining is resolved in favor of the 
veteran.  38 C.F.R. § 4.3.

The Court held in Francisco v. Brown, 7 Vet. App. 55, 58 
(1994), that "[c]ompensation for service-connected injury is 
limited to those claims which show present disability" and 
held: "Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary 
importance." 

More recently the Court has held that the above rule is not 
applicable to the assignment of an initial rating for a 
disability following an initial award of service connection 
for that disability.  At the time of an initial rating, 
separate ratings can be assigned for separate periods of time 
based on facts found, a practice known as "staged" ratings.  
Fenderson v. West, at 126.

The veteran's bronchial asthma is currently rated pursuant to 
Diagnostic Code 6602.  

Where the law or regulation changes before conclusion of the 
appeal process, the version most favorable to the veteran 
applies, unless otherwise provided.  Karnas v. Derwinski, 1 
Vet. App. 308 (1991).  Effective October 7, 1996, the 
criteria for evaluating service-connected disabilities of the 
respiratory system were changed, including the criteria for 
evaluating bronchial asthma. 

Prior to the change noted above, a 10 percent disability 
evaluation for asthma was warranted when the condition was 
mild, manifested by paroxysms of asthmatic type breathing 
(high pitched expiratory wheezing and dyspnea) occurring 
several times a year with no clinical findings between 
attacks. A 30 percent evaluation required a moderate 
condition, manifested by asthmatic attacks rather frequent 
(separated by only 10-14 day intervals) with moderate dyspnea 
on exertion between attacks.  A 60 percent evaluation 
required severe bronchial asthma manifested by frequent 
attacks (one or more attacks weekly); marked dyspnea on 
exertion between attacks, with only temporary relief by 
medication; and more than light manual labor needed to be 
precluded.  A 100 percent evaluation required pronounced 
bronchial asthma manifested by very frequent asthmatic 
attacks with severe dyspnea on slight exertion between 
attacks and marked loss of weight or other evidence of severe 
impairment of health.  38 C.F.R. Part 4, Code 6602 (1995).

Under the new rating criteria effective October 7, 1996, a 10 
percent evaluation is warranted when pulmonary function tests 
show FEV-1 of 71 to 80 percent predicted, or FEV-1/FVC of 71 
to 80 percent predicted, or intermittent inhalational or oral 
bronchodilator therapy. A 30 percent evaluation is warranted 
where there is a FEV-1 of 56 to 70-percent predicted, FEV-
1/FVC of 56 to 70 percent, or; daily inhalation or oral 
bronchodilator therapy, or; inhalation anti-inflammatory 
medication.  A 60 percent evaluation is assigned for FEV-1 of 
40- to 55-percent predicted, or; FEV-1/FVC of 40 to 55 
percent, or; at least monthly visits to a physician for 
required care of exacerbations, or; intermittent (at least 
three per year) courses of systemic (oral or parenteral) 
corticosteroids.  A maximum evaluation of 100 percent is 
assigned for FEV-1 less than 40-percent predicted, or; FEV-
1/FVC less than 40 percent, or; more than one attack per week 
with episodes of respiratory failure, or; requires daily use 
of systemic (oral or parenteral) high dose corticosteroids or 
immuno- suppressive medications.  38 C.F.R. § 4.97, 
Diagnostic Code 6602 (1999).

VA regulations provide that: [W]hen entitlement or continued 
entitlement to a benefit cannot be established or confirmed 
without a current VA examination or reexamination and a 
claimant, without good cause, fails to report for such 
examination, or reexamination, action shall be taken in 
accordance with paragraph (b) or (c) of this section as 
appropriate.  Examples of good cause include, but are not 
limited to, the illness or hospitalization of the claimant, 
death of an immediate family member, etc. For purposes of 
this section, the terms examination and reexamination include 
periods of hospital observation when required by VA.  (b) 
Original or reopened claim, or claim for increase.  When a 
claimant fails to report for an examination scheduled in 
conjunction with an original compensation claim, the claim 
shall be rated based on the evidence of record.  When the 
examination was scheduled in conjunction with any other 
original claim, a reopened claim for a benefit which was 
previously disallowed, or a claim for increase, the claim 
shall be denied.  38 C.F.R. § 3.655(a)(b) (1999).

Under Diagnostic Code 5201, a 20 percent rating is for 
assignment when there is limitation of motion of the minor 
arm to shoulder level, or when there is limitation of motion 
of the minor arm to midway between side and shoulder level.  
A 30 percent rating is assigned where there is limitation of 
motion of the minor arm to 25 degrees from the side.

Full range of motion of the shoulder is measured from 0 
degrees to 180 degrees in forward elevation (flexion), 0 
degrees to 180 degrees in abduction, 0 degrees to 90 degrees 
in external rotation, and 0 degrees to 90 degrees in internal 
rotation.  38 C.F.R. § 4.71, Plate I (1999).

The veteran's service-connected residuals of a fractured 
right clavicle have been rated under 38 C.F.R. § 4.71a, 
Diagnostic Codes 5203 (impairment of the clavicle or scapula) 
and 5201 (limitation of the arm).  Under Diagnostic Code 
5203, malunion of the major clavicle warrants a 10 percent 
evaluation. Nonunion of the clavicle without loose movement 
also warrants a 10 percent evaluation.  Nonunion of the 
clavicle with loose movement warrants a 20 percent 
evaluation.  Dislocation of the clavicle warrants a 20 
percent evaluation.

Under the provisions of Diagnostic Code 8515, incomplete 
paralysis of the median nerve of the minor hand warrants a 10 
percent rating when mild, a 20 percent rating when moderate, 
and a 40 percent rating when severe.  

Complete paralysis of the median nerve of the minor extremity 
with the hand inclined to the ulnar side; the index and 
middle fingers more extended than normally; considerable 
atrophy of the muscles of the thenar eminence; the thumb in 
the plane of the hand (ape hand); incomplete and defective 
pronation; absence of flexion of the index finger and feeble 
flexion of the middle finger; inability to make a fist, index 
and middle fingers remain extended; inability to flex distal 
phalanx of the thumb; defective opposition and abduction of 
the thumb, at right angles to palm; weakened flexion of the 
wrist; and pain with trophic disturbances and is evaluated as 
60 percent disabling.  38 C.F.R. § 4.124(a) Diagnostic Code 
8515 (1999).

Analysis

Bronchial Asthma

The veteran was scheduled for a pulmonary function test in 
conjunction with a VA examination in December 1997.  While he 
reported for the VA examination, he failed to report for the 
pulmonary function test.  In an August 1998 rating decision, 
the RO informed the veteran that he had failed to report for 
a scheduled pulmonary function test.  He was informed that 
38 C.F.R. § 3.655(b) required denial of a claim when the 
veteran without good cause failed to report for a scheduled 
VA examination.  He was further requested to inform the RO of 
his willingness to report for such an examination.  In a 
supplemental statement of the case issued in August 1998, he 
was again notified that a VA examination was necessary in 
order to evaluate his claim, and was advised to inform the RO 
if he was willing to report for an examination.  The claims 
folder does not contain any response from the veteran to the 
August 1998 rating decision or supplemental statement of the 
case.

VA's duty to assist a veteran includes a reasonable effort to 
obtain information that may tend to substantiate the 
veteran's claim. However, "[T]he duty to assist is not always 
a one-way street."  Wood v. Derwinski, 1 Vet. App. 190 
(1991).  No further assistance to the veteran in developing 
the facts pertinent to his claim is required to comply with 
the duty to assist the veteran as mandated by 38 U.S.C.A. 
5107(a).  The veteran has not offered any explanation for his 
failure to report for the pulmonary function test.  Such 
testing is necessary to evaluate his disability under the new 
rating criteria.  Since the current appeal arises from an 
original claim, the disability will be rated on the basis of 
the evidence of record.

After a careful review of the evidence of record, it is found 
that an increased evaluation for the service-connected asthma 
is not justified under either the old or the new criteria for 
rating respiratory disorders.  The objective evidence of 
record since the time of the original grant of service 
connection does not demonstrate that more than the 10 percent 
disability evaluation currently assigned is warranted.  This 
evidence does not show that he suffers from moderate asthma, 
manifested by asthmatic attacks rather frequent (separated by 
only 10-14 day intervals) with moderate dyspnea on exertion 
between attacks.  The July 1995 VA examination was negative 
for rales, wheezes, or rhonchi.  The most recent VA 
examination revealed lungs that were clear to percussion and 
auscultation.  These results are far better than those which 
would warrant an increased evaluation under the old rating 
criteria.

The evidence does not include pulmonary function tests which 
show FEV-1 of 56 to 70 percent predicted, or FEV-1/FVC of 56 
to 70 percent predicted, or daily inhalational or oral 
bronchodilator therapy, or inhalational anti-inflammatory 
medication.  Rather, the objective evidence indicates that 
the veteran suffers from what he described as intermittent 
attacks, induced by exercise for which he takes medication 
(Primatene Mist and Proventil as needed) and occasional 
wheezes in the middle of the night approximately once per 
week.  The only reported pulmonary function test was 
conducted during service, when the findings were reported to 
be normal.

There is no indication that he experiences frequent attacks 
with moderate dyspnea on exertion between those attacks.  The 
veteran has reported dyspnea only on exertion, and none 
between attacks.  The record shows that he is capable of 
significant exertion, including running one mile per day.  
Moreover, there are no pulmonary test results to show 
restrictions of the amount needed to justify a 30 percent 
evaluation due the veteran's failure to report for 
examination.  Therefore, it is found that the 10 percent 
disability evaluation currently assigned adequately 
compensates the veteran for his current degree of disability 
throughout the period since the effective date of the grant 
of service connection for bronchial asthma.

Status post fracture, left clavicle with nerve damage

In reviewing the most recent examination report, the clinical 
evidence shows that the veteran has some diminution to 
pinprick sensation in the left thumb and index finger.  In 
addition, range of motion testing failed to show limitation 
of motion of the arm to shoulder level.  On the July 1995 
examination, his range of motion was described as within 
normal limits.  On the December 1997, VA examination shoulder 
elevation was from 0 to 180 degrees, and also abducted to 180 
degrees.  These ranges of motion show that he could raise his 
arm above shoulder level.  38 C.F.R. § 4.71, Plate I (1999).

Moreover, there was no evidence of nonunion of the clavicle 
with loose movement or dislocation of the clavicle.  X-ray 
examinations of the left shoulder have been within normal 
limits.  Accordingly, after reviewing the disability in 
relation to its history and considering the present 
disability picture, the Board is unable to conclude that the 
current symptomatology for status post fracture, left 
clavicle with nerve damage equates to or approximates the 
criteria for even a compensable rating under Diagnostic Code 
5203.  

The veteran has been found to have an "adequate" grip 
strength and normal strength in the upper extremities.  He 
did not have pathologic reflexes.  The only neurologic 
abnormalities consisted of some diminution of sensation in 
the left thumb and index fingers.  He had hypoactive reflexes 
in the upper extremities, but this finding was noted in both 
upper extremities and not just in the service connected left 
upper extremity.  Given the essentially normal function of 
the left upper extremity, the Board is unable to conclude 
that the veteran has more than mild incomplete paralysis of 
the median nerve.  Thus a higher original evaluation would 
not be available under Diagnostic Code 8515.

In this case, the Board finds no provision upon which to 
assign a higher original disability evaluation.  The Board 
recognizes that there are situations in which the application 
of 38 C.F.R. §§ 4.40 or 4.45 is warranted in order to 
evaluate the existence of any functional loss due to pain, or 
any weakened movement, excess fatigability, incoordination, 
or pain on movement of the veteran's joints when the rating 
code under which the veteran is rated does not contemplate 
these factors.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  
In the case, however, the December 1997 examination indicates 
good results without evidence of functional loss due to pain 
or on motion of the left shoulder.  Normal strength in the 
left upper extremity was demonstrated on examination as well 
as normal coordination.  Moreover, the veteran completed ten 
push-ups and continued to have full range of motion of the 
left shoulder.  Thus, the Board finds that 38 C.F.R. §§ 4.40 
and 4.45 do not provide a basis for a higher rating.  

A question arises as to whether separate evaluations could be 
granted for the orthopedic and neurologic residuals of the 
left clavicle fracture.  Since the veteran has a normal range 
of motion in the left shoulder without functional impairment 
or evidence of compensable deformity, a separate compensable 
evaluation could not be granted on the basis of the veteran's 
orthopedic disability.

As the Board concludes that the preponderance of the evidence 
is against the veteran's claim for increased compensation, 
the reasonable doubt doctrine does not apply. 38 U.S.C.A. § 
5107.

The veteran has asserted that his status post fracture, left 
clavicle with nerve damage disability interferes with his 
performance as cook.  He has asserted that he has trouble 
lifting, especially over his head coupled with pain and 
weakness.  This argument could be construed as raising a 
claim for an extra-schedular rating. Spurgeon v. Brown, 10 
Vet. App. 194, 197-8 (1997).

In exceptional cases where the schedular evaluation is found 
to be inadequate, the Under Secretary for Benefits or the 
Director of VA's Compensation and Pension Service may approve 
an extra-schedular evaluation commensurate with the average 
earning capacity impairment due exclusively to the service- 
connected disability or disabilities. The governing norm in 
these exceptional cases is: A finding that the case presents 
such an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
the application of the regular schedular standards.  38 
C.F.R. § 3.321(b)(1) (1999).  The question of an extra-
schedular rating is a component of the appellant's claim for 
an increased rating, Floyd v. Brown, 9 Vet. App. 88, 96 
(1999).

In the instant case, the RO considered the applicability of § 
3.321 in the November 1998 supplemental statement of the 
case.  Accordingly consideration of this question by the 
Board does not prejudice the veteran.  See Bernard v. Brown, 
4 Vet. App. 384 (1993).  The veteran's left shoulder 
disability with nerve damage has not required any periods of 
hospitalization since service.  Therefore, it cannot be 
concluded that it requires frequent periods of 
hospitalization.

The veteran initially reported that the service connected 
disability was having an impact on his employment in during 
his June 1996 personal hearing.  The record, however, shows 
that despite these reported limitations, he has been able to 
maintain his employment and he has not reported time lost 
from work due to his disability, or a loss of any specific 
employment opportunity.  The Board finds that this record 
does not show that his disability causes marked interference 
with employment or warrants referral for consideration of an 
extra-schedular rating.

The Board is unable to find any basis for granting a rating 
in excess of 10 percent for the service connected status post 
fracture, left clavicle with nerve damage.  


ORDER

A rating in excess of 10 percent for bronchial asthma is 
denied.  

A rating in excess of 10 percent for status post fracture, 
left clavicle with hypoesthesia of left thumb and half of 
left index finger is denied.  


		
	Mark D. Hindin
	Member, Board of Veterans' Appeals

 

